DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:

3.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 60/787,046, 60/731,886, 60/648822, 10/572148, 11/679,331, 11/621,236, and 11/671,025, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listed references to not disclose a conductive element biased to be in contact with the electrical circuit system and a moveable member as recited in the claims.  As such the earliest filing date accorded to the claims is May 12, 2008 associated with application 12/119,016.
Information Disclosure Statement
The information disclosure statement filed May 21, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because item C17 appears to have an incomplete URL.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the 

Claim Objections
Claims 28, 32, and 36 are objected to because of the following informalities:  claim 28 recites “the first configuration” there is a lack of antecedent basis for this limitation in the claim.  Claim 32 recites “the energy storage member” there is a lack of antecedent basis for this limitation in the claim.  Claim 36 recites “within a housing of an between” requires grammar correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubin et al. (US 2005/0171477 A1) in view of Slate et al. (US 2002/0188419 A1) and Garde (US 6,377,848).
With regard to claims 21 and 22, Rubin et al. teach an autoinjector, comprising: a housing (Fig. 1, Fig. 7 portions 12 and 14); an energy storage member disposed within the housing (Fig. 8 spring 146); a medicament container disposed within the housing and configured to be coupled to a needle (Fig. 7 member 84), the medicament container configured to move within the housing 

With regard to claims 24 and 26, when combining the electronic circuit system with the injection device of Rubin there are a limited number of options for how the battery may be oriented namely the longitudinal axis of the battery would either be parallel or perpendicular to the longitudinal axis of the device.  When the battery is placed perpendicular to the longitudinal axis the isolation member may be placed longitudinally relative to the housing and parallel to the needle to separate the battery terminal from the circuit.  Further, in such a position the isolation member may be oriented to either be pulled up or down, again there are a finite number of options for placement.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use such an orientation for the battery and moveable member in the device of Rubin et al. as combined with Slate et al. and Garde as there are a finite number of options to choose from when incorporating the battery and isolation member into Rubin and one of ordinary skill would be able to select positioning of the elements as desired and yield the same predictable result.  One of ordinary skill would be able to position the member such that it is parallel to the needle and pulled down in the same direction of needle movement to be removed.
With regard to claim 27, see the needle transition from Fig. 18-21 ([0054]), the first end of the housing is taken as the end where 146 is located and the second end is taken as the end where the needle extends through (Figs. 8 and 18-21).  As combined the electronic circuit would be combined within the housing necessarily placing the conductive element between the first end 
With regard to claim 28, see Garde Fig. 8 the first end is taken as the end with the spring attached to the housing the free end is the end that is spaced from the circuit by member 43.
With regard to claims 29, 30, and 34, Rubin et al. teach an autoinjector, comprising: a housing (Fig. 1, Fig. 7 portions 12 and 14); a medicament container disposed within the housing and configured to be coupled to a needle (Fig. 7 member 84), the medicament container configured to move within the housing between a first container position and a second container position (see transition from Fig. 18-21, [0054]); a needle disposed within the housing when the medicament container is in the first container position, at least a portion of the needle configured to be moved outside of the housing when the medicament container is in the second container position (Fig. 8 needle 90, see transition from Fig. 18-21, [0054]).  Rubin et al. do not disclose an electronic circuit system.  However, Slate et al. teach an electronic circuit system disposed within the housing ([0027]-[0028], [0036], the injector system has an 
With regard to claim 31, see the needle transition from Fig. 18-21 ([0054]), the first end of the housing is taken as the end where 146 is located and the second end is taken as the end where the needle extends through (Figs. 8 and 18-21).  As combined the electronic circuit would be combined within the housing necessarily placing the conductive element between the first end 
With regard to claim 32, see Rubin et al. Fig. 8 spring 146.
With regard to claims 33 and 35, the conductive element includes the spring of the battery taken as the battery clip.  Member 43 is between the battery clip and the contact portion (see Fig 8A of Garde).
With regard to claim 36, Rubin et al. teach a method of using an autoinjector, comprising: moving a medicament container disposed within a housing of an between a first container position and a second container position (Fig. 7 container member 84, Fig. 1, Fig. 7 housing portions 12 and 14see transition from Fig. 18-21, [0054]), the autoinjector including an energy storage member disposed within the housing (Fig. 8 spring 146), a needle (Fig. 8 member 90).  Rubin et al. do not disclose an electronic circuit system.  However, Slate et al. teach an electronic circuit system disposed within the housing ([0027]-[0028], [0036], the injector system has an actuator which signals the end of injection stroke via a switch connection which is sent to a computer system to analyze for user compliance), the electronic circuit system including a conductive element, and an electrical a contact portion ([0035] a battery powers the circuit via a spring 

With regard to claims 38 and 39, see Rubin et al. the needle and container transition from Fig. 18-21 ([0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783